DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one aft tension fitting disposed outside of the wing unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term ‘not having final in-use positional constraints between the wing unit and the fuselage portion is indefinite in that it is unclear when the second structural interface would not have final in-use positional constraints as opposed to having final in-use positional constraints (i.e. would it be final when used to attach the fuselage and wing? When the aircraft is fully assembled and ready to fly?). Similarly, it is unclear when someone would infringe on this claim (i.e. would they infringe if they made this structure with no intention to put it into final in use constraints?). 
Additionally the term ‘aft’ as used in claim 1 is unclear in that aft is a relative term which renders the claims indefinite. The term ‘aft’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the “aft pressure wall” nor the “aft tension fitting” are aft of nor to what degree aft they are of any feature. The term aft as written subsequently can not be understood.
Additionally the limitation “the at least one aft tension fitting comprising an oversize hole formed therein for receiving a bolt, the oversize hole being oversized relative to the bolt” is indefinite. In particular the term “oversized relative to the bolt” is not defined by the claim , the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear how large or to what degree the bolt hole must be oversized, in particular since the bolt is not positively claimed.
Regarding claims 2-11, all claims are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 35 U.S.C. 103 as being unpatentable over Grieve (US 8016236 B2) in view of Gamble (US 20170283033 A1).
Regarding claim 1 (as best understood),  Grieve discloses a structural assembly of an aircraft, the assembly comprising:
a fuselage portion comprising an aft pressure wall (Grieve, figure 5, item 506, bulkhead frame); and
a wing unit configured to be assembled with the fuselage portion, the wing unit comprising a first wing extending in a first lateral direction relative to the fuselage portion and a second wing extending in an opposite second lateral direction relative to the fuselage portion (Grieve, figure 1 and 5, items 102, 104, and 508, wings);
wherein:
the fuselage portion and the wing unit are attached together at a first structural interface between the fuselage portion and the wing unit (Grieve, figure 7, item 504  fitting between fuselage and wing);
the fuselage portion and the wing unit having a second structural interface between the fuselage portion and the wing unit (Grieve, figure 1, item 116); 
the first structural interface being configured to permit relative positional adjustment between the wing unit and the fuselage portion while the fuselage portion and the wing unit are attached at the first structural interface (Grieve, figure 5, item 504, fitting is used to attach the wing to the bulkhead frame of the fuselage portion);
the first structural interface comprises at least one aft tension fitting for attachment with the aft pressure wall of fuselage portion (Grieve, figure 5, item 504, fitting), the at least one aft tension fitting comprising an oversize hole formed therein for receiving a bolt, the oversize hole being oversized relative to the bolt to provide an allowance permitting said relative positional adjustment between the wing unit and the fuselage portion (Grieve, figures 2 and 6, items 216, 216, 220, and 646; bolts fit into a bolt hole that is larger than the bolts; note that bolt hole are larger than bolts to allow for the bolts to be inserted; such a bolt would be capable of allowing positional adjustment between the wing unit and the fuselage); and
the at least one aft tension fitting is disposed outside of the wing unit (Grieve, figure 7, item 504  fitting can be installed on the exterior surface of the wing).

Grieve is silent to the second structural interface being not having final in-use positional constraints between the wing unit and the fuselage portion at the same time first structural interface is attached.
However, attaching fastening elements sequentially, such that a first interface would be attached before a second interface, is one of a limited number of ways that the fuselage and wing unit could be attached. It would have been be oblivious for one of ordinary skill in the art to modify the attach the first and second interfaces sequentially in Grieve such that the first interface is at some point attached and the second interface is unattached as sequential attachment is one of a limited number of ways that the wing unit could be attached to the fuselage.

It is unclear if the first wing and the second wing of Grieve are attached together (Grieve, figure 1 and 5, items 102, 104, and 508, it appears that wings are connected by spar). 
Gamble teaches a first wing and a second wing being attached together (Gamble, figure 1, item 110, wing consisting of two wings attached at the center and extending spanwise in opposite lateral directions).
	Grieve and Gamble are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the wings of Grieve with the two wings being connected of Gamble in order to increase the bending strength between to two wings.

Regarding claim 2, Grieve as modified by Gamble teaches the assembly as defined in claim 1, wherein the first interface is configured to permit a pitch adjustment of the wing unit relative to the fuselage portion when the fuselage portion and the wing unit are attached at the first interface and unattached at the second interface (Grieve, figure 1, items 120, first interface is capable of allowing for an adjustment in pitch when fasteners are not fully tightened).

Regarding claim 3, Grieve as modified by Gamble teaches the assembly as defined in claim 1, wherein the first interface is configured to permit a yaw adjustment of the wing unit relative to the fuselage portion when the fuselage portion and the wing unit are attached at the first interface and unattached at the second interface (Grieve, figure 1, items 120, first interface is capable of allowing for an adjustment in yaw when fasteners are not fully tightened).

Regarding claim 4, Grieve as modified by Gamble teaches the assembly as defined in claim 1, wherein the first interface is configured to permit a roll adjustment of the wing unit relative to the fuselage portion when the fuselage portion and the wing unit are attached at the first interface and unattached at the second interface (Grieve, figure 1, items 120, first interface is capable of allowing for an adjustment in roll when fasteners are not fully tightened).

Regarding claim 5, Grieve as modified by Gamble teaches the assembly as defined in claim 1, wherein the first interface is disposed at an aft portion of the wing unit (Grieve, figure 1, items 120).

Regarding claim 6, Grieve as modified by Gamble teaches the assembly as defined in claim 1, except:
wherein the first interface defines a contact area having a longitudinal dimension along a longitudinal axis of the fuselage portion that is 1% of a maximum chord length of the wing unit.
However, Grieve shows a first interface with having a contact area with a longitudinal dimension along a longitudinal axis of the fuselage portion that is in a similar range to the claimed range (Grieve, figures 1, 2, and 7, items 120, 200, and 600, fasteners comprise a first interface and have a relatively small size compared to the wing chord) and the first interface of and the associated structure of Gamble has inherent dimensions, but Grieve is silent as to the ratio of the dimensions of contact area longitudinal dimension length and the wing chord.
The applicant has not established criticality for the longitudinal dimension of the first interface being 1% of the maximum wing chord. It would have been be oblivious for one of ordinary skill in the art to modify the contact area along the longitudinal axis shown in Grieve to be 1% of the maximum wing chord as the interface must be of a certain size to grant the strength required of the interface but needs not to be overly large in order to reduce the weight of the interface and bending moment produced as the interface holds up the weight of the wing.


Regarding claim 7, Grieve as modified by Gamble teaches the assembly as defined in claim 1, except:
wherein the first interface defines a contact area having a longitudinal dimension along a longitudinal axis of the fuselage portion that is less than 5% of a maximum chord length of the wing unit.
However, Grieve shows a first interface with having a contact area with a longitudinal dimension along a longitudinal axis of the fuselage portion that is in a similar range to the claimed range (Grieve, figures 1, 2, and 7, items 120, 200, and 600, fasteners comprise a first interface and have a relatively small size compared to the wing chord) and the first interface of and the associated structure of Gamble has inherent dimensions, but Grieve is silent as to the ratio of the dimensions of contact area longitudinal dimension length and the wing chord.
The applicant has not established criticality for the longitudinal dimension of the first interface being less than 5% of the maximum wing chord. It would have been be oblivious for one of ordinary skill in the art to modify the contact area along the longitudinal axis shown in Grieve to be 1% of the maximum wing chord as the interface must be of a certain size to grant the strength required of the interface but needs not to be overly large in order to reduce the weight of the interface and bending moment produced as the interface holds up the weight of the wing.

Regarding claim 8, Grieve as modified by Gamble teaches the assembly as defined in claim 1, wherein the first interface comprises a bolted joint (Grieve, ¶ 36, fasteners comprising joint may be bolts).

Regarding claim 10, Grieve teaches the assembly as defined in claim 1, wherein the first interface comprises a first bolted joint (Grieve, figure 5, item 646) and a second bolted joint (Grieve, figure 5, item 648), the first bolted joint and the second bolted joint being disposed on opposite lateral sides of a longitudinal axis of the fuselage portion (Grieve, figure 6, items 646 and 648, bolted joints on opposite lateral sides of the longitudinal axis).

Regarding claim 11, Grieve as modified by Gamble teaches the assembly as defined in claim 10, wherein the first bolted joint and the second bolted joint are disposed at a common longitudinal position relative to the longitudinal axis of the fuselage portion (Grieve, figure 2, items 216 and 218, first and second bolted joints are at the same longitudinal position of the joint).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieve (US 8016236 B2) in view of Gamble (US 20170283033 A1), as applied to claim 8 above, and further in view of Sadri (US 5125778 A).
Regarding claim 9, Grieve as modified by Grieve teaches the assembly as defined in claim 8, except wherein the bolted joint is torqued to a value that is less than a final torque value for the bolted joint. 
Sadri teaches fasteners that are loosely engaged or torqued in order to facilitate the positional adjustment of attached members before the fastener is fully torques (Sadri, column 1 lines 33-65).
	Grieve as modified by Gamble and Sadri are both considered analogous art as they are both in the same field of methods of fastening two members together. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the bolted joint of Grieve as modified by Gamble by not fully torqueing the bolts of Sadri in order to permit adjustment of the wing (Sadri, paragraph 5).

Response to Arguments
Applicant’s arguments, see page 5 of applicant’s reply, filed 09/16/2022, with respect to the rejections of claims 5, 6, and 11 under 35 USC § 112(b) have been fully considered and are persuasive.  The rejections of claims 5, 6, and 11 have been withdrawn. 
Note that claims 5, 6, and 11 still remain rejected under 35 USC § 112(b) for being dependent on claim 1 which has been rejected under 35 USC § 112(b).

Applicant’s arguments with respect to the rejections of claim(s) 1-11 under 35 USC § 103 and claim 1 under 35 USC § 112(b) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alexandre (CA 2835765 A1) teaches a wing box attached to an aircraft fuselage via connection device.
Bath (EP 1413782 A1) teaches a mechanism for rotating wing surfaces like canards.
Williams (US 20110089292 A1) teaches a wing to fuselage joint with several interfaces connected by tension bolts
Topf (US 20170036751 A1) teaches a wing to fuselage fitting including several joints with specific examples of spacing between joints, but does not mention the size of the joints themselves.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647